Title: From Thomas Newton to Gabriel Duvall, 24 February 1808
From: Newton, Thomas
To: Duvall, Gabriel



Dr. Sir,
Feby. 24th. 1808.

Dr. James H. Blake will do himself the pleasure of presenting you this Letter.  It affords me satisfaction to introduce him to you.  He is a Native of Maryland, and has for several years represented the County of Fairfax in Virginia in the Legislature of that State.  He has now become a resident of Washington.  This Gentleman is a Republican of the first order and deserves well of his Country.  I understand he is willing to serve his Country in any office which will justify, from his situation, his acceptance.  He has a large and promising family.  I feel much interested in his Success and recommend him to you with confidence.  His Honesty, urbanity, & patriotism, I have no doubt will soon recommend him to yours, as they have done to my Esteem.  His Qualifications are I am satisfied fit him for most Stations in the departments.  To your known goodness and patronage I recommend this Gentleman.  The Testimonials of his worth are numerous and strong.
Feeling interested in his promotion, I am alive to whatever may concern his prosperity.  My friendship for this Gentleman will be, I trust my apology for this liberty.  I remain with the greatest Esteem & Respect Yr. Obdt. Servt.

Thos. Newton

